Citation Nr: 0900009	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

In October 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002)

Although the claims folder reflects an earlier substantive 
appeal was filed with respect to the RO's denials of claims 
for increased ratings for fractured left mandible and tension 
headaches, and service connection for hearing loss and 
degenerative joint disease of the bilateral shoulders, it 
also reflects that the veteran subsequently withdrew his 
appeal as to these claims.  Consequently, they are not 
subjects for current appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has service-connected disability of such a nature 
and severity that he is currently prevented from engaging in 
all forms of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, 
since the Board has determined that entitlement to the 
benefits sought is warranted, any failure to notify and/or 
develop the issue on appeal cannot be considered prejudicial 
to the veteran.  

The veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  The veteran asserted in his September 
2003 VA Form 21-8940 that he first became too disabled to 
work in November of 2002, at which time he was employed as a 
mail clerk.

Previous positions held since 1998 were telemarketer (5/98-
9/98), cable installer (2/99-5/99, 3/00-11/00), stocker 
(10/00-11/00), cook (11/00-2/01), stocker (3/01-6/01), 
laborer (9/01-11/01, 6/02-7/02), welder (7/02-8/02), and 
laborer (8/02-11/02).

The veteran, who received a high school education, has 
completed two years of college in the field of business, and 
has mostly been employed as a laborer.  He is currently 
service-connected for bilateral pes planus, rated 50 percent 
disabling; fractured left mandible, currently rated 10 
percent disabling; tension headaches associated with 
fractured left mandible, rated 10 percent disabling; 
traumatic arthritis with left posterior cervical discectomy 
associated with fractured left mandible, rated 10 percent 
disabling; and tinnitus, rated 10 percent disabling.  These 
equate to combined evaluations for compensation purposes of 
70 percent from April 11, 2003.  

The question for consideration is whether the numerous 
manifestations of the veteran's service-connected 
disabilities now preclude his employment.  According to the 
veteran's VA Form 8940, he has not been gainfully employed 
since November 2002.

VA feet examination in January 2004 revealed a diagnosis of 
pes planus bilaterally and spinal disc condition, status post 
C6-7 discectomy.  The examiner commented that while the 
veteran's overall function was really quite good, he did have 
significant pes planus deformities.  Subjectively, he had 
pain associated with both of his problems, which limited his 
activities.  The VA feet examiner also believed that it was 
conceivable that heavy labor would certainly not be possible 
with his current condition and prolonged standing would cause 
his significant discomfort.  However, the examiner could see 
no reason why the veteran was completely unemployable, 
finding that he possessed physical fitness and mental 
capabilities to work a desk job or other type of employment 
outside of the heavy labor arena.  He reiterated that the 
veteran was certainly unable to perform heavy labor and 
strenuous activities on a regular basis.  

An August 2004 VA medical statement from VA certified 
physician's assistant, J. D., reflects his opinion that it 
appeared from the veteran's service-connected disabilities of 
flat foot, condition of the jaw, tinnitus, tension headaches, 
and spinal disc condition, that he would not be able to find 
gainful employment.  VA treatment records reflect that this 
examiner treated the veteran with respect to his orthopedic 
complaints through at least December of 2004.

At his personal hearing before the RO in January 2007, the 
veteran stated that he had completed a program of vocational 
rehabilitation and had last tried to find employment around 
August of 2006 (transcript (T.) at p. 12).  

VA feet examination in February 2007 revealed a diagnosis of 
bilateral pes planus.  The examiner noted that the veteran 
had not been employed since late 2002 and that this problem 
prevented exercise and sports, and severely impaired the 
veteran's ability to do chores, shop, participate in 
recreation, and travel.

VA neurological examination in February 2007 revealed a 
diagnosis that included cervical degenerative joint and disc 
disease and bilateral pes planus.  The examiner found that 
these conditions were getting worse and limited the veteran's 
ability to work in many of the occupations that he had tried.

At the veteran's hearing before the Board in October 2008, 
the veteran testified that he was last gainfully employed in 
November 2004 (T. at p. 3).  At that time, he was employed on 
a temporary basis as a laborer (T. at p. 3).  When he was 
with the Post Office, he was a custodian (T. at p. 4).  He 
had always done mostly labor-type work (T. at p. 4).  


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the ratings for the 
veteran's service-connected disabilities combine to at least 
a 70 percent rating, effective since April 2003.  Therefore, 
the veteran is eligible for consideration for a total rating 
for individual unemployability under 38 C.F.R. § 4.16(a), and 
the remaining issue is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In reviewing the record, the veteran asserted in his 
September 2003 VA Form 8940 that he became too disabled to 
work in November 2002, whereas he testified in October 2008 
that he had last worked in November 2004.  However, 
regardless of this discrepancy, recent examination and 
treatment records do not reflect any recent employment.  

In addition, as was noted above, a VA physician's assistant 
provided a medical opinion in August 2004 that linked the 
veteran's service-connected disabilities to his inability to 
find gainful employment, the February 2007 VA feet examiner 
concluded that the veteran's pes planus severely impaired his 
ability to do chores, and the February 2007 VA neurological 
examiner concluded that the veteran's cervical degenerative 
joint and disc disease and bilateral pes planus were getting 
worse and limited the veteran's ability to work.  

Moreover, although the January 2004 VA pes planus examiner 
did not find the veteran unemployable, he also did not find 
the veteran capable of employment involving heavy labor or 
strenuous activities, and the Board finds that the examiner's 
conditional response renders his opinion less persuasive.  
More specifically, while the veteran does have two years of 
college, the only areas in which he has experience involve 
significant labor, e.g., cable installation, stocker, welder, 
and laborer.  Thus, the Board finds that the January 2004 VA 
pes planus examiner has indirectly found that the veteran is 
currently precluded from work in the field in which he has 
the most background and experience.  In addition, the Board 
is impressed by the fact that the veteran has made an effort 
at vocational rehabilitation, and he has identified numerous 
positions since 1998 that were not possible to maintain due 
to his service-connected disabilities.  

Therefore, based on the above analysis, the Board will give 
the veteran the benefit of the doubt, and find that the 
opinion of the August 2004 physician's assistant and the 
record as a whole support the conclusion that TDIU is 
warranted in this matter. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


